Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the pump and washing machine of independent claims 1 and 16, respectively, comprising a pump housing, the pump housing including an inflow port, a first discharge port, and a second discharge port; a pump motor configured to generate a rotational force; an impeller disposed in the pump housing and configured to pump water introduced through the inflow port; a planetary gear train comprising a carrier connected to a rotary shaft of the pump motor, a sun gear connected to the impeller, a pinion gear rotatably installed in the carrier and engaged with the sun gear, and a ring gear engaged with the pinion gear; and a rotatable valve disc coupled with the ring gear in the pump housing, wherein the valve disc is configured to close the first discharge port and open the second discharge port in a first rotation position, and open the first discharge port and close the second discharge port in a second rotation position.
As discussed in Applicant’s specification at ¶¶ [0093]-[0097], the pump of the present disclosure provides numerous advantages, such as “the operation of the valve disk can be accurately performed irrespective of the water flow state (e.g., the flow resistance of the water flow, water pressure), and the like in the pump… opening and closing of the first discharge port and the second discharge port may be accurately controlled even if foreign matter such as lint is floating in the water flow… planetary gear train is applied to increase the speed of the impeller so that the lift capability is improved, and the operation of the valve disk can be controlled by using the ring gear that is part of the planetary gear train. Thus, the control of the valve disc is simple, and  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711